UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) February 13, 2012 Hampton Roads Bankshares, Inc. (Exact name of registrant as specified in its charter) Virginia 001-32968 54-2053718 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 999 Waterside Drive, Suite 200, Norfolk, Virginia 23510 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (757) 217-1000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01.Regulation FD Disclosure. On February 13, 2012, Hampton Roads Bankshares, Inc. (the “Company”), the holding company for The Bank of Hampton Roads and Shore Bank, announced plans to conduct a public offering of shares of its common stock. A copy of the press release making such announcement is attached hereto as Exhibit99.1 and is incorporated herein by reference. Item 9.01.Financial Statements and Exhibits. (d) Exhibits Ex. 99.1 Press Release, dated February 13, 2012, announcing the Company’s intention to conduct a public offering of shares of its common stock. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Hampton Roads Bankshares, Inc. Date:February 13, 2012 By: /s/ Stephen P. Theobald Stephen P. Theobald Executive Vice President and Chief Financial Officer EXHIBIT INDEX Exhibit No. Description Ex. 99.1 Press Release, dated February 13, 2012, announcing the Company’s intention to conduct a public offering of shares of its common stock.
